 


109 HR 3638 IH: To amend title 36, United States Code, to grant a Federal charter to the Irish American Cultural Institute.
U.S. House of Representatives
2005-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 3638 
IN THE HOUSE OF REPRESENTATIVES 
 
July 29, 2005 
Mr. Walsh introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend title 36, United States Code, to grant a Federal charter to the Irish American Cultural Institute. 
 
 
1.Charter for Irish American Cultural InstitutePart B of subtitle II of title 36, United States Code, is amended— 
(1)by redesignating chapter 1001 as chapter 1003; 
(2)by redesignating sections 100101 through 100110, and the items relating thereto in the table of sections, as sections 100301 through 100310, respectively; and 
(3)by inserting after chapter 901 the following new chapter: 
 
1001Irish American Cultural Institute 
 
Sec. 
100101. Organization 
100102. Purposes 
100103. Membership 
100104. Governing body 
100105. Powers 
100106. Exclusive right to name, seals, emblems, and badges 
100107. Restrictions 
100108. Duty to maintain tax-exempt status 
100109. Principal office 
100110. Records and inspection 
100111. Service of process 
100112. Liability for acts of officers and agents 
100113. Annual report 
100101.Organization 
(a)Federal charterThe Irish American Cultural Institute (in this chapter, the corporation), incorporated in New Jersey, is a federally chartered corporation. 
(b)Expiration of charterIf the corporation does not comply with any provision of this chapter, the charter granted by this chapter expires. 
100102.PurposesThe purposes of the corporation are as provided in the articles of incorporation and include— 
(1)establishing the Museum of Irish America in Washington, D.C., as the center of Irish American thought, dialogue, debate, and reflection; 
(2)recognizing and recording a living memorial to the contributions of Irish-born and Irish Americans to the development of the United States; 
(3)providing a focal point for all Irish Americans, who make up 17 percent of the United States population, according to the 2000 census; 
(4)exploring past, current, and future events in Ireland and the United States, as they relate to Irish Americans and society as a whole; 
(5)documenting the tremendous contributions of Irish immigrants to the United States in the areas of architecture, military, politics, religion, labor, sports, literature, and art; 
(6)providing ongoing studies to ensure that the experiences of the past will benefit the future of both Ireland and the United States; and 
(7)establishing an Irish American Studies Program for students from both Ireland and the United States. 
100103.MembershipEligibility for membership in the corporation and the rights and privileges of membership are as provided in the bylaws. 
100104.Governing body 
(a)Board of directorsThe board of directors and the responsibilities of the board are as provided in the articles of incorporation. 
(b)OfficersThe officers and the election of officers are as provided in the articles of incorporation. 
100105.PowersThe corporation shall have only the powers provided in its bylaws and articles of incorporation filed in each State in which it is incorporated. 
100106.Exclusive right to name, seals, emblems, and badgesThe corporation has the exclusive right to use the name Irish American Cultural Institute and any seals, emblems, and badges relating thereto that the corporation adopts. 
100107.Restrictions 
(a)Stock and dividendsThe corporation may not issue stock or declare or pay a dividend. 
(b)Political activitiesThe corporation or a director or officer as such may not contribute to, support, or participate in any political activity or in any manner attempt to influence legislation. 
(c)Distribution of income or assetsThe income or assets of the corporation may not inure to the benefit of, or be distributed to, a director, officer, or member during the life of the charter granted by this chapter. This subsection does not prevent the payment of reasonable compensation to an officer or member in an amount approved by the board of directors. 
(d)LoansThe corporation may not make any loan to a director, officer, or employee. 
(e)Claim of governmental approval or authorizationThe corporation may not claim congressional approval or the authority of the United States Government for any of its activities. 
100108.Duty to maintain tax-exempt statusThe corporation shall maintain its status as an organization exempt from taxation under the Internal Revenue Code of 1986 (26 U.S.C. 1 et seq.). 
100109.Principal officeThe principal office of the corporation shall be in Morristown, New Jersey, or another place decided by the board of directors. 
100110.Records and inspection 
(a)RecordsThe corporation shall keep— 
(1)correct and complete books and records of account; 
(2)minutes of the proceedings of its members, board of directors, and committees having any of the authority of its board of directors; and 
(3)at its principal office, a record of the names and addresses of its members entitled to vote. 
(b)InspectionA member entitled to vote, or an agent or attorney of the member, may inspect the records of the corporation for any proper purpose, at any reasonable time. 
100111.Service of processThe corporation shall comply with the law on service of process of each State in which it is incorporated and each State in which it carries on activities. 
100112.Liability for acts of officers and agentsThe corporation is liable for the acts of its officers and agents acting within the scope of their authority. 
100113.Annual reportThe corporation shall submit an annual report to Congress on the activities of the corporation during the prior fiscal year. The report shall be submitted at the same time as the report of the audit required by section 10101 of this title. The report shall not be printed as a public document.. 
2.Clerical amendmentsThe table of chapters at the beginning of subtitle II of title 36, United States Code, is amended— 
(1)in the item relating to chapter 1001, by striking 1001 and inserting 1003 and by striking 100101 and inserting 100301; and 
(2)by inserting after the item relating to chapter 901 the following new item: 
 
 
 
 
 1001. Irish American Cultural Institute 100101     .  
 
